ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on August 24, 2021, Applicant amended claims 1, 11, 15, and 16
Applicant cancelled claim 7.
In the non-final rejection of May 26, 2021, Examiner noted that the information disclosure statement filed September 12, 2018, fails to comply with 37 CFR 1.98(a)(3)(i). Applicant submitted an English translation of German Search Report for German Application No. 10 2017 217 634.2. Concern is withdrawn.
Examiner noted that the information disclosure statement filed September 12, 2018, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Applicant cited German Search Report for German Application No. 10 2017 217 634.2 with a date of May 23, 2018 in a new information disclosure statement. Concern is withdrawn.
Examiner noted that the information disclosure statement filed April 8, 2019, fails to comply with 37 CFR 1.98(a)(3)(i). Applicant submitted an English translation of Extended European Search Report for European Application No. 18 190 374.1. Concern is withdrawn.
Examiner objected to claims 1 and 16. Applicant amended claims 1 and 16. Objection is withdrawn.
Examiner rejected claims 1-6 and 8-15 under 35 U.S.C. 112(a). Applicant amended claim 1. Rejection is withdrawn.
Examiner rejected claims 1-6 and 8-15 under 35 U.S.C. 112(b). Applicant amended claim 1. Rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	
	Claim 15 (Currently Amended) The valve device according to claim 11, wherein the first wall portion comprises a first partially circular end connected to a first side of the annular profile portion, and the second wall portion comprises a second partially circular end connected to a second side of the annular profile portion opposite the first side, the first partially circular end and the second partially circular end each lying inside the circumference of the annular profile portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a valve 
Blanchard et al (US 9,044,541) teaches a valve device (Figures 18-19) for a medical fluid line system, wherein the first wall portion (labeled in Figure 19 below) and the web portion (labeled in Figure 19 below) forming a first lumen (labeled in Figure 19 below), the first lumen narrowing to a minimum cross section (labeled in Figure 19 below), the minimum cross section of the fi rst lumen adjoining the first fluid passage (labeled in Figure 19 below); however, the minimum cross section of the fi rst lumen does not open directly into the first fluid passage, as the minimum cross section of the fi rst lumen opens indirectly into the first fluid passage via a portion of the diaphragm 305 between the minimum cross section of the fi rst lumen and the top slit valve 355 (Figure 19). Further, Blanchard et al teaches the second wall portion (labeled in Figure 19 below) and the web portion forming a second lumen (labeled in Figure 19 below) therebetween, the second lumen narrowing to a minimum cross section (labeled in Figure 19 below), the minimum cross section of the second lumen adjoining the second fluid passage (labeled in Figure 19 below); however, the minimum cross section of the second lumen does not open directly into the second fluid passage, as the minimum cross section of the second lumen opens indirectly into the second fluid passage via a portion of the diaphragm 305 between the bottom slit valve 355 and the minimum cross section of the second lumen (Figure 19).
Thus, independent claim 1 is allowed. Dependent claims 2-6 and 8-15 are allowed by virtue of being dependent upon independent claim 1.

    PNG
    media_image1.png
    624
    777
    media_image1.png
    Greyscale

	
	In regards to independent claim 16, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a valve device for a medical fluid line system, as claimed, specifically including the web portion extending perpendicularly to the circular plane through a center of the circular plane.
	Blanchard et al teaches a valve device (Figures 18-19) for a medical fluid line system, comprising a web portion (labeled in Figure 19 above); however, Blanchard (Figures 18-19) does not teach that the main body (diaphragm 305) has an annular portion, as Blanchard (Figures 18-19) teaches that the main body has a rectangular portion (Figure 18). Blanchard et al teaches another embodiment of a valve device (Figures 15-17) wherein a main body (diaphragm 305) has an annular portion (peripheral portion [310])(substantially circular shape) and a web portion (labeled in Figure 16 below), the annular portion having a circumference that defines a circular 
	Thus, independent claim 16 is allowed.

    PNG
    media_image2.png
    413
    524
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783